SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (“Agreement”) by and between Converted Organics Inc, a
Delaware corporation with principal executive offices located at 137A Lewis
Wharf, Boston, MA 02110 (the “Company”), and Edward J. Gildea (the “Executive”),
is made as of April 20, 2011.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive will play a critical role in the operations of the Company; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of the
Executive;

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
benefits set forth in this Agreement in the circumstances described below.

1. Not A Guarantee of Employment. The Executive acknowledges that this Agreement
does not constitute a guarantee of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating his employment. The Executive
understands and acknowledges that he is an employee at will and that either he
or the Company may terminate the employment relationship between them at any
time and for any lawful reason.

2. Severance Pay under Certain Circumstances Following a Change of Control. In
the event a Change in Control (as defined below) occurs and, within one year
thereafter, the employment of the Executive is terminated (i) by the Company for
a reason other than for Cause (as defined below) or (ii) by the Executive for
Good Reason (as defined below), then the Executive shall be eligible for
severance pay in accordance with such policies as the Board may establish from
time to time, provided he executes a copy of the Company’s standard severance
agreement and release following his last day of employment with the Company.
Such severance pay shall amount to no less than the equivalent of thirty-six
months’ base wages, less applicable taxes and withholding, and shall be paid in
installments, on a bi-weekly basis, in accordance with the Company’s regular
payroll practices.

3. Sole Remedy. The payment to the Executive of the amounts payable under
Section 2 (and applicable acceleration of options) along with payment of any
accrued but unused vacation pay shall constitute the sole remedy of the
Executive in the event of a termination of the Executive’s employment with the
Company following a Change of Control.

4. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a) “Cause” shall mean a good faith finding by the Company of: (i) gross
negligence or willful misconduct by the Executive in connection with the
Executive’s employment duties, (ii) failure by the Executive to perform his
duties or responsibilities required pursuant to the Executive’s employment after
written notice and a 30-day opportunity to cure, (iii) misappropriation by the
Executive for the Executive’s personal use of the assets or business
opportunities of the Company, or its affiliates, (iv) embezzlement or other
financial fraud committed by the Executive, (v) the Executive knowingly allowing
any third party to commit any of the acts described in any of the preceding
clauses (iii) or (iv), or (vi) the Executive’s indictment for, conviction of, or
entry of a plea of no contest with respect to, any felony.

(b) “Change in Control” shall mean the consummation of any of the following
events: (i) a sale, lease or disposition of all or substantially all of the
assets of the Company, or (ii) a merger or consolidation (in a single
transaction or a series of related transactions) of the Company with or into any
other corporation or corporations or other entity, or any other corporate
reorganization, where the stockholders of the Company immediately prior to such
event do not retain (in substantially the same percentages) beneficial
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting power of and interest in the successor entity or the entity that controls
the successor entity; provided, however, that a “Change in Control” shall not
include a sale, lease, transfer or other disposition of all or substantially all
of the capital stock, assets, properties or business of the Company (by way of
merger, consolidation, reorganization, recapitalization, sale of assets, stock
purchase, contribution or other similar transaction) that involves the Company,
on the one hand, and Converted Organics Inc. or any Converted Organics
Subsidiary (as defined herein), on the other hand.

(c) “COIN Subsidiary” shall mean any corporation, LLC or other entity that is
controlled, directly or indirectly, by Converted Organics Inc.

(d) “Good Reason” shall mean the occurrence of any of the following conditions
without the Executive’s consent, which condition continues after notice by the
Executive to the Company and a reasonable opportunity to cure such condition:
(i) a decrease in the Executive’s base salary, (ii) relocation of the
Executive’s work place to a location more than 50 miles from the Executive’s
business location at the time of the Change of Control, or (iii) the Executive’s
assignment to a position where the duties of the position are outside his area
of professional competence.

5. Miscellaneous.

(a) Notices. Any notice delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party.
(b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

(d) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. The Company and
the Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

(g) Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(h) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

(i) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

CONVERTED ORGANICS INC

/s/ Robert E. Cell
Robert E. Cell
Chairman, Compensation Committee

/s/ Edward J. Gildea
Edward J. Gildea
President and CEO


